We have read the evidence in this case, sitting en banc.
We are impressed that there were errors, prejudicial to appellant, committed on the introduction of testimony. But rather nice questions seem to be involved; and we do not see the need of solving them.
The whole evidence seems to us, and we hold that it was, insufficient upon which to base a judgment of conviction. A discussion would not be helpful.
For the error in overruling appellant's motion to set aside the verdict of the jury and the judgment rendered thereon, the said judgment is reversed and the cause remanded.
Reversed and remanded.